Citation Nr: 1228860	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-15 058	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1.  Entitlement to service connection for diabetes, to include as due to herbicide exposure.   

2.  Entitlement to service connection for a left toe amputation, to include as secondary to diabetes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to June 1966. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2008, a hearing was held before a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  The case was remanded for additional development in August 2008 and September 2009.  Thereafter, the Judge who presided at the May 2008 hearing retired from the Board, and the Veteran was notified by letter dated in October 2011 of his right to have a hearing before another Veterans Law Judge given the fact that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran replied in a statement signed in November 2011 that he wished to attend another hearing at the RO before a traveling Veteran's Law Judge, and a February 2012 Board remand directed the RO to schedule the Veteran for such a hearing.  However, subsequent to this remand, the request for the hearing was withdrawn by way of a May 2012 written statement from the Veteran's representative who indicated the Veteran no longer wished such a hearing and that he desired appellate review of his appeal by the Board.     


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam and there is no evidence that the Veteran was exposed to herbicides at anytime during his active duty service. 

2.  Diabetes mellitus was not manifested during the Veteran's active duty service or for many years thereafter, nor is his diabetes mellitus otherwise causally related to such service. 

3.  The Veteran's left toe amputation is not causally related to his active duty service or any incident therein.  
 

CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  A left toe amputation was not incurred in or aggravated by service and, given the denial of service connection for diabetes, cannot be found to be etiologically linked to service connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folders, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In letters dated in March 2004 and June 2004, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection for, respectively, diabetes and a left toe amputation.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the August 2004 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  In this case, a March 2006 letter provided the notice contemplated by Dingess. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The RO has conducted exhaustive efforts to document the claimed in-service exposure to herbicides requested in the August 2008 and September 2009 Board remands in compliance with the directives therein.  Stegall v. West, 11 Vet. App. 268 (1998).  Such efforts were also in compliance with the requirements of the VA's Adjudication Procedure Manual, M21-1MR IV.ii.2.C.10.o, with regard to developing claims based on exposure to herbicides in locations other than Vietnam or along the demilitarized zone in Korea.  These efforts did not yield positive results as formally documented in a memorandum of record dated June 27, 2011, completed by the VA Appeals Management Center.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For reasons explained in the analysis section of this decision, the Board further finds that a VA examination with nexus opinion is not necessary with respect to either claim on appeal as the Veteran was not exposed to herbicides during service and service connection for a left toe amputation as secondary to diabetes cannot be granted given the denial of service connection for diabetes.  In other words, there is no persuasive evidence establishing that an event, injury, or disease occurred during service or within an applicable presumptive period or that a disease may be associated with another service-connected disability.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra. 

II.  Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including diabetes, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  Diseases associated with such exposure include diabetes mellitus.  38 C.F.R. § 3.309(e).  This shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

III.  Analysis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran, to include in sworn testimony to the retired Veterans Law Judge, contends that as a result of exposure to herbicides coincident with his duty at Barksdale Air Force Base, he developed diabetes.  (Service personnel reports do confirm duty as a freight traffic specialist at the Barksdale Air Force Base, Louisiana from December 1965.)  More specifically, the Veteran asserted that part of his duties during service included loading and unloading 55 gallon drums of Agent Orange onto airplanes that were "always wet" and leaked.  He contends that he frequently sweated and rubbed his neck while performing this duty and that a doctor told him that "something" infected his neck region, the cause of which was unknown.  The Veteran's assertion is that his neck was infected by Agent Orange that leaked onto his hands which he wiped on his neck.  [Service treatment reports from March 1966 do reflect incision and drainage of an infected furuncle of the neck, and service connection for residual scarring from this procedure was granted by a March 2005 rating decision.]   

As it is not shown or contended that the Veteran served in Vietnam, the presumption of exposure to herbicides for Veteran's of Vietnam provided by 38 U.S.C.A. § 1116 does not apply.  As indicated above, extensive development to determine if the Veteran was nevertheless exposed to herbicides during service did not yield any positive results.  This development included contacting the Department of Defense (DoD) and U. S. Army and Joint Services Records Research Center (JSRRC), both of which did not confirm the presence of Agent Orange at Barksdale Air Force Base, Louisiana.   

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

At this point, the Board acknowledges that the Veteran is competent to report what he has actually witnessed or experienced, such as being exposed to leaking barrels during service.  However, assuming his statements in this regard to be credible, the Veteran (as a layperson) is nevertheless not competent to identify the liquid that was being sprayed or contained in the drum barrels.  It is not shown that he has the specialized education or experience to offer such an opinion as to the nature of the liquid.  In other words, his statements cannot be accepted as competent evidence that these were herbicide agents, and thus his statements alone are not accepted for the purpose of showing exposure to such agents.  The Board finds the official information obtained from the DoD and JSRRC reflecting no presence of Agent Orange to be more reliable and thus more probative.  In reaching this determination, the Board does not find that only official government records are needed to establish chemical exposure.  However, there is no other evidence in this case which even approaches the point where the evidence would be in equipoise.  
The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481   (Fed. Cir. 1997). 

Based on the above determinations as to credibility and competency, and after weighing the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange or other such herbicide agents at anytime during his active duty service.  As exposure to Agent Orange or other herbicide agent(s) during active service has not been established, the presumptions as to service connection for diabetes mellitus based on such exposure cannot be invoked. See 38 C.F.R. § 3.307(a)(6)(ii). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1042.  The Board will now consider the issue of direct service connection, including on a one-year presumptive basis for diabetes mellitus under 38 C.F.R. § 3.309(a). 

The Veteran's service treatment reports do not reflect diabetes or any indicia of the disease, to include a left toe amputation due to diabetes.   The first clinical post-service indication of diabetes is in 1997, over thirty years after separation from service and thus clearly outside the one-year presumptive period.  38 C.F.R. §§ 3.307, 3.309.  The Veteran did not file his claim for service connection for diabetes until 2003, and as the evidence of record reveals that there was a prolonged period without medical complaint or treatment, the amount of time which has elapsed since military service and the first diagnosis of diabetes can be considered as evidence against the claims.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As diabetes mellitus was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  Here, there is no such competent evidence.  With respect to the left toe amputation, for which service connection is principally claimed to be warranted as secondary to diabetes, VA examination reports dated in January 2006 do reflect that the left third toe was amputated.  However, the Veteran obviously cannot prevail on a theory of secondary service connection given the denial of service connection for diabetes herein, and there is otherwise no competent evidence linking the amputation of the left third toe to service.   

As noted in the VCAA discussion above, a remand for a VA medical examination that includes a nexus opinion is not necessary in order to decide the claims in this case because the record does not contain any evidence indicating that diabetes mellitus or an amputation of the left toe may be associated with service, or that a left toe amputation may be associated with service connected disability.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003). 

The Board has considered any statements asserting a nexus between currently diagnosed diabetes mellitus or amputated left toe and active duty service.  Although the Veteran is competent to report that he has diabetes mellitus and a left toe amputation, he is not competent to render a medical opinion as to the etiology of these disabilities.  In this regard, the Board notes lay evidence may be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board finds that the weight of the competent medical evidence is against finding any direct connection between the Veteran's diabetes mellitus or an amputated left toe and active service.  See 38 C.F.R. § 3.303(b).  Since the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is inapplicable in the final analysis, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .


 

ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


